NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued January 14, 2020
                                  Decided July 7, 2020

                                           Before

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 19-2381

ANTHONY M. LEE,                              Appeal from the United States District Court
    Plaintiff-Appellant,                     for the Western District of Wisconsin.

       v.                                    No. 3:16-cv-00524-wmc

HEATH PARSHALL,                              William M. Conley,
    Defendant-Appellee.                      Judge.

                                         ORDER

       The plaintiff Anthony M. Lee filed a suit under 42 U.S.C. § 1983, alleging that the
defendant Heath Parshall, a police officer for the City of LaCrosse, used excessive force
during Lee’s arrest in violation of Lee’s constitutional rights. After a trial, the jury found
in favor of Parshall, and Lee now appeals.

       Lee raises two challenges regarding the trial. First, he argues that the district
court’s conduct of the voir dire was constitutionally deficient. In addition, he argues
that the district court erred in refusing to allow testimony as to a subsequent excessive
force claim against Parshall, which occurred a year after Parshall’s interaction with Lee.
No. 19-2381                                                                            Page 2

        With respect to the voir dire, Lee challenges the questioning of the jurors as to
issues of race, police and crime. Those issues were significant in the jury selection
process because the claim of excessive force arose in the context of an arrest of Lee, an
African-American, by Parshall, a white police officer. Lee challenges the district court’s
decision to conduct the questioning of the jurors during the voir dire, rather than allow
the attorneys themselves to question the jurors. In addition, Lee argues that the court
failed to adequately explore the potential jurors’ implicit biases.

       The right to an impartial jury does not require that the attorneys themselves
conduct the questioning. The district court has discretion to determine the manner in
which voir dire is conducted, and that can include the judge handling the questioning
of the potential jurors. Prior to voir dire, Lee presented the court with a list of proposed
questions for the potential jurors, including twenty-one questions regarding the police,
ten questions regarding race, and four questions regarding crime, and many of those
questions in each category included additional follow-up questions or subparts, which
operated to roughly double the total number of questions. The judge agreed to question
the jurors as to the attitudes both supportive and hostile to the police, and to explore
both explicit and implicit bias as to race-related matters. The judge did not ask all of the
questions proposed by Lee, noting that some of the proposed questions were open-
ended and potentially inflammatory and that “one of my concerns being that I create a
situation of cross-fertilization of prejudice that may arise.”

        It is well-established that the trial court has broad discretion as to the form and
number of questions to be asked on voir dire. See Ham v. South Carolina, 409 U.S. 524,
527 (1973); Turner v. Murray, 476 U.S. 28, 37 (1986); see also Gardner v. Barnett, 199 F.3d
915, 920–21 (7th Cir. 1999) (en banc) (noting that “litigants do not have a right to have a
particular question asked”). The relevant question under the Constitution is whether
the investigation in the voir dire is “’reasonably calculated to resolve the doubts raised
about the juror’s impartiality.’” Oswald v. Bertrand, 374 F.3d 475, 481 (7th Cir. 2004)
quoting Dyer v. Calderon, 151 F.3d 970, 974–75 (9th Cir. 1998) (en banc). Thus, “[i]n
reviewing the voir dire process to determine if it was sufficient to detect or overcome
racial bias on the venire, this court asks ‘whether the procedure used for testing
impartiality created a reasonable assurance that prejudice would be discovered if
present.’” United States v. Jones, 188 F.3d 773, 777 (7th Cir. 1999), quoting United States v.
Guy, 924 F.2d 702, 707 (7th Cir. 1991). “We review the district court's selection of
questions to be posed at voir dire for an abuse of discretion.” Jones, 188 F.3d at 777.
No. 19-2381                                                                         Page 3

        Our review of the district court’s selection of questions in this case reveals no
abuse of discretion. The court questioned the venire at length as to each person’s
potential bias regarding the police, race and crime. For instance, the questions as to race
identified that the case involved an African-American man accusing a white police
officer of excessive force, acknowledged the historical struggles in our country
involving such scenarios, and asked the potential jurors whether it would be difficult
for them to serve as an impartial juror. The court emphasized to the jurors that such
difficulties with impartiality could go in either direction, and that they should respond
if it would impact their ability to view the evidence in either way. The court further
discussed the potential for implicit bias, and asked that anyone who was unwilling to
examine their own views and how they might be predisposed to view the evidence one
way or the other, even unconsciously, to respond at that time. By allowing the jurors to
signal the potential impact of a bias “in either direction,” the potential jurors would be
able to signal a concern with partiality without identifying the nature of their bias – and
whether it favored the plaintiff or the defendant—thus increasing the likelihood of an
honest response. The court also asked the potential jurors whether they or people that
they knew had been discriminated against, whether for race or other characteristics. The
court similarly explored any potential biases relating to the police and crime, with seven
questions as to the police and three as to crime. Throughout all of the questioning, the
judge made it clear to the potential jurors that if they were uncomfortable responding in
open court they could do so at sidebar, and some chose to do so.

       Lee has not identified any particular questions that the court omitted which
would elicit further information as to the bias of any potential juror. Instead, Lee
challenges more generally the court’s decision to question the jurors rather than to
allow the attorneys to ask the questions, the use of close-ended questions and fewer
open-ended ones, and the use of terms such as “credibility,” “weigh” and “testimony”
in the questions which Lee argues are problematic because they are terms that are
defined in jury instructions. None of those allegations render the process
unconstitutional in this case. The questioning by the district court, taken as a whole,
meets the standard of reasonably extensive examination such that the parties would
have a basis for an intelligent exercise of the right to challenge, and which would
reasonably assure that bias or prejudice would be discovered. Art Press, Ltd. v. W.
Printing Mach. Co., 791 F.2d 616, 618–19 (7th Cir. 1986). As such, the format and nature
of the questioning fell within the court’s discretion. Accordingly, Lee’s constitutional
challenge cannot succeed.
No. 19-2381                                                                       Page 4

       Lee’s remaining claim fares no better. He argues that the district court should
have allowed testimony as to a subsequent excessive force claim against Parshall, which
occurred approximately a year after Parshall’s interaction with Lee. He argues that
under Federal Rule of Evidence 404(b), evidence of wrongs or other acts may be
admissible to prove motive, opportunity, intent, knowledge and absence of mistake. Lee
makes no argument as to how that incident, occurring a year after the one at issue here,
could establish any of those states of mind as to the incident with Lee. In fact, he does
not even describe the facts underlying that other incident, nor does he provide any
argument as to how that incident relates to Parshall’s state of mind in the incident with
Lee. Lee merely states in a conclusory manner that the evidence is probative to show
that Parshall had motive, opportunity, intent, knowledge and absence of mistake. Such
“perfunctory and undeveloped arguments do not preserve a claim for our appellate
review.” Ewell v. Toney, 853 F.3d 911, 918 (7th Cir. 2017).

      Accordingly, the decision of the district court is AFFIRMED.